On Application for Rehearing.
dr GRAFFENRIED, J.
The act of the Legislature entitled an act to regulate proceedings in the Supreme Court or Court of Appeals in cases which, in the opinion of the court, should be reversed because the judgment of the lower court is excessive and there is, in the opinion of the Supreme Court or Court of Appeals, no other ground of reversal, approved April 21, 1911 (Laws 1911, p. 587), is, upon this application for a rehearing, attacked upon the ground that it is uncon*319stitutional. We therefore deem it proper to add to the opinion already on file in this case this supplemental opinion.
The act above referred to simply authorizes the Supreme Court and Court of Appeals to notify the appellee, in a case where the court is of the opinion that the judgment of the court below is excessive and that it should be reversed on that account, the amount which it deems in excess of the. just and proper amount of recovery, and to require the appellee, within a stated time, to remit such amount upon the penalty of a reversal. If the appellee accepts the reduction, then, if the appellant consents thereto, the judgment of the court below is affirmed. If the appellee refuses to accept the reduction, or if he accepts the reduction and the appellant refuses to consent thereto, the judgment is reversed.
There is nothing in the state or federal Constitution affecting the common-law right of .a trial court to set aside the verdict of k jury when it is excessive. In fact, the power of the trial judge to set aside the verdict of a jury when not justified by the evidence has been so long recognized as essential to the proper administration of justice that it, in truth, forms an essential part of the right of trial by jury itself. To use the language-of the Supreme Court of the United States: “Under these statutes, as a.t common^ law, the court, upon the-hearing of a motion for a new trial, may,.in the exercise of its judicial discretion, either absolutely deny the motion or grant a new trial generally, or that it may order that a new trial be had unless the plaintiff' elects to remit a certain part of the verdict, and that, if he does so remit, judgment be entered for the rest.”—Kennon v. Gilmer, 131 U. S. 23, 30, 9 Sup. St. 696, 33 L. Ed. 110.
*320“It is a right incidental to all courts invested with the jurisdiction to hear and determine causes, to grant new trials so as to promote justice. An order for this purpose may he either absolute or unqualified, or may be conditional, and impose upon the party asking it the performance df some act, or to prevent a new trial it may require the party against whom the motion is made to renounce, at his election, some advantage he has gained.”—Collier, C. J., in Stephenson v. Mansony, 4 Ala. 317.
The power of a trial court to set aside, upon a proper motion for a new trial, the verdict of a jury because the verdict was excessive, is undoubted. From the judgment of the trial court upon such motion an appeal undoubtedly lies to the Supreme Court or to the Court of Appeals. The power to review such judgment is undoubtedly vested in these courts, and when the bill of exceptions shows that the judgment of the lower court Avas wrong, and that it should have granted the appellant a new trial because of the excessive verdict of the jury, the Supreme Court or the Court of Appeals not only has the power, but it is the duty of such court, to reverse the judgment of the lower court. The statute under consideration simply provides that, in such a case, the Supreme Court and Court of Appeals, with the consent of both the appellant and the appellee, may reduce the judgment to an amount which the members of the court may deem right and just under all the facts and circumstances of the case. If the appellant and the appellee do not- consent to the reduction, the judgment of the trial court is reversed and the cause remanded for a new trial. If they do consent to the reduction, the judgment as reduced is affirmed.
The above, in plain English, is all that the act under consideration does or undertakes to do, and it in no *321way offends any constitutional provision touching the right of trial by jury.—Kennon v. Gilmer, 131 U. S. 23, 30, 9 Sup. Ct. 696, 33 L. Ed. 110.
2. Undoubtedly there was no duty resting upon the appellee to abate the nuisance complained of, and, properly considered, there is nothing in our opinion on file in this case indicating a contrary view. But, as was said by us in the opinion on file, although there is no lav requiring a party suffering from the effects of a nuisance to abate it, yet he will not be heard to complain if, with ordinary care and diligence, he could have avoided the injury. “A party is not to cast himself upon an obstruction ivhich has been made by the fault of another and avail himself of it, if he do not himself use common and ordinary caution to be in the right.”—Stone, C. J., in Crommelin v. Coxe, 30 Ala. 318, 68 Am. Dec. 120. “Because a water power was obstructed, it does not follow that a mill run thereby should be allowed to stand idle or do only a. fourth of its ordinary work. * * Where a person sustains an injury from a wrongdoer, it is the duty of the person to make a reasonable effort to limit the effects of the injury. And this is so even though it may be necessary for the injured person to expend money for such purpose.”—Decorah Woolen Mill Co. v. Greer, 49 Iowa, 491; Walrath v. Redfield, 11 Barb. (N. Y.) 368.
It has been held that the burial of a. dead animal near another’s dwelling is a specific nuisance.—Louisville, etc., R. Co. v. Bolton, (Ky.) 38 S. W. 498; Jarvis v. St. Louis, etc., R. Co., 26 Mo. App. 253.
The appellee owed no duty to appellant to abate the nuisance complained of in his complaint by disinterring and removing the carcass of the calf, but he did owe it the. duty of minimizing his injury.
Application- for rehearing overruled.'